IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0579-20

                              MICHAEL WELLS, Appellant

                                               V.

                                 THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE THIRD COURT OF APPEALS
                            LLANO COUNTY


       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                        OPINION


       Appellant was convicted of possession of a controlled substance and sentenced to ten

years in prison. In the bill of costs, the trial court assessed Appellant a $25 time payment fee.

See TEX. LOCAL GOV’T CODE § 133.103. On appeal, the Court of Appeals struck a portion

of that fee as being unconstitutional. Wells v. State, No. 03-18-00675-CR, 2020 Tex. App.
                                                                                   Wells - 2
LEXIS 4302 (Tex. App. – Austin June 4, 2020) (not designated for publication).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.


DELIVERED May 12, 2021

DO NOT PUBLISH